United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                     June 4, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                           No. 06-40816
                         Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

FINESS EDWARD STOKES,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 4:05-CR-55-ALL
                       --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Finess Edward Stokes appeals his conviction for being a

felon in possession of firearms, in violation of 18 U.S.C.

§ 922(g), and his resulting 188-month sentence.    Stokes renews

his argument that the admission of evidence regarding his

extrinsic acts, specifically, his possession of firearms on

March 3, 2005, two weeks after the instant offense, was error

under FED. R. EVID. 403 and 404(b).

     This court reviews rulings admitting evidence under Rule

404(b) under a heightened abuse-of-discretion standard.         United

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-40816
                                  -2-

States v. Buchanan, 70 F.3d 818, 831 (5th Cir. 1995).    Because

Stokes pleaded not guilty and, contrary to his assertion on

appeal, argued at trial that he did not knowingly possess the

firearm, Stokes’s intent to commit the instant offense was at

issue.   See United States v. Broussard, 80 F.3d 1025, 1040 (5th

Cir. 1996).    As the district court determined, the current

offense and the March 3, 2005, offenses were the same and

required the same intent; the evidence of Stokes’s firearms

possession on March 3 was thus relevant to show his knowledge

that the guns were in the car he drove on February 19, a disputed

issue in the case.    See United States v. Fuller, 453 F.3d 274,

277 (5th Cir. 2006); United States v. Beechum, 582 F.2d 898, 913

(5th Cir. 1978) (en banc).

     Stokes’s argument that the extrinsic-acts evidence was

unnecessarily cumulative given the testimony by William Archer

directly linking him to the firearms in the instant case is not

well taken.    As the district court found, there were credibility

issues with Archer’s testimony.    Moreover, any prejudice arising

from the admission of the evidence regarding Stokes’s March 3

firearms possession was cured by the district court’s limiting

instruction.    See United States v. Broussard, 80 F.3d 1025, 1040

(5th Cir. 1996).    Consequently, the district court did not abuse

its discretion in admitting the evidence.

     Stokes next contends, for the first time on appeal, that

trial counsel was ineffective in failing to object to sentencing
                           No. 06-40816
                                -3-

enhancements assessed him in paragraphs 21 and 22 of the

presentence report.   Because the argument is raised exclusively

under the rubric of an ineffective-assistance claim, and because

the district court record is undeveloped regarding counsel’s

performance, this court will not consider the claim.   See United

States v. Miller, 406 F.3d 323, 335-36 (5th Cir.), cert. denied,

126 S. Ct. 207 (2005); see also Massaro v. United States,

538 U.S. 500, 503-04 (2003).

     AFFIRMED.